Citation Nr: 0844200	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  00-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an increased rating for the residuals of a 
compound, comminuted fracture of the right tibia and a simple 
fracture of the right fibula, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO increased the rating for the veteran's service-
connected residuals of a compound, comminuted fracture of the 
right tibia and a simple fracture of the right fibula to 30 
percent, effective May 7,1999 (date of claim for increase); 
and denied service connection for a back disability, a right 
hip disability, and for a left hip disability, all claimed as 
secondary to the service-connected right leg disability.  The 
veteran filed a notice of disagreement (NOD) in May 2000, and 
the RO issued a statement of the case (SOC) in June 2000.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that same month.

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In November 2003, the Board granted service connection for a 
right hip disability and remanded the remaining claims to the 
RO.  In a March 2004 rating decision, the Appeals Management 
Center (AMC), in Washington, DC, implemented the grant of 
service connection for a right hip disability.  After 
completing the requested action, in a March 2005 rating 
decision, a decision review officer (DRO) granted service 
connection for a low back disability and for a left hip 
disability but continued the denial of the increased rating 
claim (as reflected in the August 2008 supplemental SOC 
(SSOC)), and returned the remaining matter to the Board for 
further appellate consideration.  Thus, the sole issue before 
the Board is as listed on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The veteran's residuals of a compound, comminuted 
fracture of the right tibia and a simple fracture of the 
right fibula are manifested by malunion of the tibia and 
fibula with marked ankle disability but not by nonunion of 
the tibia and fibula, with loose motion, and requiring a 
brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App.  at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the documents meeting the VCAA's notice 
requirements were provided to the veteran after the March 
2000 rating decision on appeal.  In this case, such makes 
sense, inasmuch as the rating action was issued prior to the 
enactment of the VCAA in November 2000.  A March 2004 letter 
provided notice regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  The letter specifically asked the veteran to 
send any evidence in her possession that pertains to the 
claim, consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect.  A March 2006 letter provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  Thereafter, a June 2008 letter 
provided notice to the veteran responsive to the requirements 
of Vazquez-Flores (as regards assignment of an increased 
rating for the right leg disability, again setting forth the 
criteria for higher ratings for the disability).  In 
addition, the June 2000 SOC set forth the criteria for higher 
ratings for the residuals of a compound, comminuted fracture 
of the right tibia and a simple fracture of the right fibula 
(which suffices, in part, for Dingess/Hartman).  

After issuance of the above letters, and opportunity for the 
veteran to respond, the August 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the post-rating notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
medical records, VA outpatient treatment records, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements provided 
by the veteran and by her friend and representative, on her 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim on appeal, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The veteran's residuals of a compound, comminuted fracture of 
the right tibia and a simple fracture of the right fibula 
have been rated as 30 percent disabling under Diagnostic Code 
5262, 38 C.F.R. § 4.71a.  Under this diagnostic code, a 40 
percent rating is assigned for nonunion of the tibia and 
fibula with loose motion requiring brace.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  

The terms "slight," "moderate," and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," and all evidence must be evaluated in deciding rating 
claims.  38 C.F.R. § 4.6.

Normal range of motion of the knee is extension to 0 degrees 
and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  Id.

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for the assignment of a rating 
in excess of 30 percent for the veteran's residuals of a 
compound, comminuted fracture of the right tibia and a simple 
fracture of the right fibula are not met at any time during 
the appeal period.

On her May 1999 claim for increase, the veteran stated that 
she has knee and ankle pain with a marked limp due to the 
uneven leg length.

In June 2000 correspondence, the veteran stated that she has 
pain and swelling in her right ankle and that she cannot walk 
anymore.  She also indicated that her knee was bothering her.  

During her May 2003 Board hearing, the veteran testified that 
she has extreme right ankle pain, for which she takes Motrin, 
that at time shoots up her leg and she uses a shoe insert as 
well as a rubber heel to add height.  She also reported 
having ankle swelling.  She also indicated that her lower leg 
disability involving the ankle has increased in severity 
since the June 2000 VA examination and she cannot walk 
anymore.

In July 2008 correspondence, the veteran sated that over the 
last 10 years she has had multiple ongoing issues with 
instabilities in her hips and knees, her right knee giving 
out on a constant basis.  She stated that she suffers from 
swelling and severe pain in her back, hips, right knee and 
right ankle within 20 minutes of performing everyday 
activities such as yard maintenance.  She noted that the 
damage to her right ankle is a direct result of her fractured 
lower leg and altered gait.  She stated that sometimes the 
pain on the inside of her right ankle is so intense that she 
feels as though she will collapse.

A July 2008 letter from a friend of the veteran reflects his 
observations of the veteran being in pain due to her back and 
right ankle and that the veteran now requires medication and 
assistance in walking.

On October 1999 VA examination, the veteran complained of 
daily pain in the right knee and that she walks with a limp, 
although she does not use a cane.  She noted that prolonged 
standing causes an increase in symptoms of pain and lower 
extremity swelling.  She stated that over the years she has 
had increased pain in her knees, ankles, and feet as well as 
in her right hip.  She reported being a retired civil service 
truck driver.

Examination revealed no signs of trauma or ecchymosis.  Leg 
length measurements revealed right leg length of 84 cm and 
left leg length of 86 cm.  There was no pain or tenderness 
with ballottement of the patella.  Range of motion of the 
right knee consisted of flexion to 135 degrees and extension 
to 0 degrees.  Drawer sign was negative.  McMurray's sign was 
negative but with mild medial joint line slight tenderness 
with internal rotation.  Medial and lateral collateral 
ligaments were intact.  There was mild tenderness over the 
medial and lateral malleolus of the right ankle.  Range of 
motion consisted of dorsiflexion to less than 10 degrees, 
plantar flexion to 40 degrees, inversion to 20 degrees, and 
eversion to less than 5 degrees.  The examiner noted August 
1999 x-rays of the right knee showing mild medial joint space 
narrowing with mild osteophyte formation and an impression of 
mild degenerative changes.  August 1999 x-rays of the right 
ankle revealed a bony deformity of the distal tibia/fibula, 
consistent with an old fracture, and post-traumatic 
degenerative changes.

A January 2000 VA treatment note reflects dorsiflexion 
lacking 10 degrees of neutral, plantar flexion to 20 degrees, 
and inversion and eversion lacking 10 percent of normal.  
Shoes with inserts were prescribed.

A later January 2000 VA treatment note reflects complaints of 
puffiness and stiffness of the right ankle.  Examination 
revealed 0 degrees of dorsiflexion but normal forefoot to 
rearfoot alignment.

An August 2000 VA treatment note reflects complaints 
referable to the right ankle secondary to malunion.  
Examination revealed a healed fracture of the mid/distal 
tibia.  The impression was of malunion of the right tibia.

A January 2002 VA treatment note reflects increasing symptoms 
in the right ankle.  Examination revealed neutral 
dorsiflexion and plantar flexion to 25 degrees.

A July 2003 VA treatment note reflects complaints of chronic 
and recurrent knee and ankle pain.  The veteran reported 
playing golf daily.

An October 2004 private radiology report of the right ankle 
showed marked osteoporotic changes, a healed deformity of the 
distal tibial and fibular shafts, significant narrowing of 
the ankle mortise, marginal osteophyte formation, calcaneal 
spurring, and mild soft tissue swelling but no definite 
evidence of an acute fracture or dislocation.  

On October 2004 VA examination, the veteran reported pain in 
her knees, feet, ankles, hips, and back.  She reported 
working at a golf course in loss prevention for the last four 
years.  She stated that she used to walk up to four miles 
every day but is not able to walk for long distances anymore.  
Her hobbies included golf.

Examination revealed a mildly antalgic gait but not requiring 
any assistive device.  Leg length measurements revealed right 
leg length of 84 cm and left leg length of 86 cm.  The right 
lower extremity mildly bowed 10 degrees outward.  The tibial 
tuberosity, medial and lateral condyles of the tibia, medial 
and lateral epicondyles of the femur and patella were all in 
anatomical alignment without deformity.  Thigh circumferences 
were without any remarkable difference and there was no 
muscular weakness or atrophy.  Ligaments were intact without 
laxity.  The right knee hyperextended to 0 degrees and flexed 
to 140 degrees with mild pain.  X-rays of the right knee 
showed mild degenerative joint disease.

A December 2004 VA treatment note reflects complaints of 
right ankle pain as well as right knee pain.  The right ankle 
displayed decreased range of motion in all directions and the 
right knee displayed normal range of motion with no 
tenderness on palpation and a negative McMurray's test.  A 
knee brace was recommended.

A later December 2004 physical therapy note reflects that a 
brace was given for the right knee.

On August 2005 VA examination for her left knee, the veteran 
complained of back pain and bilateral hip and knee pain.  She 
described inflammation of the right ankle and right knee that 
causes her to shift her gait to the opposite side.  She 
reported working part-time, approximately 18 hours per week, 
at a golf course in loss prevention for the last four years 
and volunteering seven hours per week as a forklift operator 
for a nonprofit organization.  She also reported difficulty 
on stairs and walking hills and slight grades, and that she 
has to ride a cart when golfing.

Examination revealed a brisk gait with a very slight limp to 
the right lower extremity due to slight bowing of the right 
lower leg and a mild right leg length discrepancy.  There was 
full, painless range of motion of the right knee from 0 to 
140 degrees.  There was moderate patellofemoral crepitus with 
range of motion.  X-rays of the right knee showed 
chondrocalcinosis with mild narrowing of the medial joint 
compartment.

An October 2005 VA podiatry consult reflects complaints of 
pain in the right foot in the area of a callus.  The veteran 
reported having problems with her feet since a right tibia 
fracture in 1953.  She stated that her right leg is shorter 
than the left but she does not have back pain and has 
adjusted to the leg length differential.  Examination showed 
adequate painless range of motion of all major joints with 
the exception of lacking 15 degrees of dorsiflexion at the 
right ankle.  There was a slight varus angulation of the 
distal 1/3 of the right leg proximal to the ankle.  The 
veteran walked with level shoulders and hips but her right 
heel did not hit the ground, as she walked with a midfoot 
strike, not a heel strike.  She was diagnosed with limb leg 
discrepancy with short right leg and equinus on the right 
secondary to previous trauma.  The examiner noted that the 
veteran did not have problems with an appropriate lift on the 
right side.  Orthotic shoes were ordered.

A February 2006 VA treatment note reflects that the 
extremities displayed good range of motion.

An October 2007 VA podiatry note reflects that the veteran 
was wearing various supports and that she needs a right heel 
lift because of equinus.  She was given a heel lift for 
beneath her right orthotic and the plan was to possibly make 
a new orthotic with heel lift.

On March 2008 VA examination, the veteran complained of 
bilateral hip, knee, and foot pain as well as right ankle 
pain.  She described the right lower extremity pain as sharp, 
throbbing, and burning with weakness, swelling, giving way, 
and locking.  She reported the pain as constant in nature and 
as a 10 in severity at rest, and noted that she has increased 
pain along with fatigue, weakness, and lack of endurance 
after repetitive use.  She also noted using corrective shoes, 
a brace, crutches, and orthotics to help in ambulation, and 
that she has been using them for many years.  She also 
reported difficulty doing yard work and moving and that she 
has to be very careful in her usual occupation as a volunteer 
golf marshal.  She also stated that she has difficulty 
playing golf.

Examination of the lower extremities revealed good muscle 
tone, 5/5 muscle strength, normal sensation, deep tendon 
reflexes consisting of 2+ knee jerks and 0 ankle jerks, 
normal heel position, bowing and varus of the mid leg below 
the knee on the right side which affects both the right knee 
and right ankle, and slight leg shortening of around 5/8 inch 
as compared to the left resulting in a pelvic tilt.  She was 
able to stand on her toes and heels but unable to squat with 
the right knee.  Range of motion of the knee was 0 to 140 
degrees bilaterally.  There was no loss of motion with 
repetitive range of motion testing with no pain, fatigue, 
weakness, lack of endurance, or loss of coordination.  There 
was no ligamentous instability and Lachman's, drawer, and 
McMurray's tests were negative.  The right ankle displayed 20 
degrees of plantar flexion but 0 degrees of dorsiflexion, 
inversion, and eversion, all with pain, whereas the left 
ankle displayed full range of motion.

Initially, the Board notes that the veteran is also service-
connected for a back disability and a right hip disability, 
both as secondary to the service-connected residuals of a 
compound, comminuted fracture of the right tibia and a simple 
fracture of the right fibula.  Service connection is also in 
effect for claw foot of the right foot.  Thus, manifestations 
of these disabilities will not be considered in evaluating 
her residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula.  38 C.F.R. 
§ 4.14.

The record shows that the veteran suffers from malunion of 
the tibia and fibula of the right lower extremity, as 
indicated, for example, in the August 2000 VA treatment note 
showing an impression of malunion of the right tibia.  The 
issue is thus the extent of any resultant knee or ankle 
disability.  See Diagnostic Code 5262.  

With respect to any knee disability, the record shows that 
range of motion of the right knee is relatively normal with 
flexion varying from 135 to 140 degrees and extension 
consistent at 0 degrees.  See 38 C.F.R. § 4.71, Plate II.  
Although the veteran has complained of instability of the 
right knee, examinations have found no instability.  Thus, 
the veteran's disability only results in slight knee 
disability, which warrants a 10 percent rating under 
Diagnostic Code 5262.  Moreover, there is no evidence of, or 
a showing of disability comparable to, ankylosis of the knee 
or limitation of extension of the knee to 30 degrees to 
warrant a higher rating under Diagnostic Code 5256 or 5261.  
See 38 C.F.R. § 4.71a.

As for an ankle disability, the record shows that the 
veteran's disability results in limitation of motion of the 
right ankle.  Dorsiflexion of the right ankle has ranged from 
10 degrees to 0 degrees, most recently 0 degrees.  Plantar 
flexion of the right ankle has ranged from 40 degrees to 20 
degrees, most recently 20 degrees.  Based on these limitation 
of motion findings, her disability results in moderate to 
marked ankle disability, which warrants at most a 30 percent 
rating under Diagnostic Code 5262.  See 38 C.F.R. § 4.71, 
Plate II.  Further, although the recent March 2008 VA 
examination revealed 0 degrees of dorsiflexion, inversion, 
and eversion, the ankle still demonstrated plantar flexion to 
20 degrees.  Thus, there is no evidence of, or a showing of 
disability comparable to, ankylosis of the ankle in plantar 
flexion at more than 40 degrees or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, or inversion 
deformity to warrant a higher rating under Diagnostic Code 
5270.  See 38 C.F.R. § 4.71a.

Further, there is no evidence of, or a showing of disability 
comparable to, nonunion of the tibia and fibula with loose 
motion requiring a brace for the knee or ankle to warrant a 
higher 40 percent rating under Diagnostic Code 5262.  Not 
only is there no radiographic or clinical evidence of 
nonunion of the tibia and fibula, but there is also no 
evidence of loose motion of the knee or ankle.  Thus, 
although the veteran may use braces, they are not required to 
support any loose motion due to nonunion of the tibia and 
fibula.

The Board has considered the veteran's complaints of pain, 
swelling, stiffness, and weakness; however, the March 2008 VA 
examiner noted that there was no loss of motion with 
repetitive range of motion testing with no pain, fatigue, 
weakness, lack of endurance, or loss of coordination.  Here, 
the veteran's complaints have been taken into consideration 
in the assignment of the 30 percent rating, and there is no 
basis for assignment of a higher rating on the basis of these 
complaints, alone.  See 38 C.F.R. §§ 4.40 and 4.45;  DeLuca, 
8 Vet. App. at 206-07.

The Board also acknowledges that the veteran has a 5/8-inch 
(2-cm) shortening of the right leg.  However, as a minimum 1 
and 1/4 inch (3.2 cm) is required for a 10 percent rating 
under Diagnostic Code 5275, a separate 10 percent rating is 
not warranted under this diagnostic code.  See 38 C.F.R. 
§ 4.71a.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there is no showing that, at any point, the 
disability under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the June 2000 SOC).  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating for 
the period).  There also is no evidence that the disability 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the right leg disability, 
pursuant to Hart, and the claim for higher rating for 
residuals of a compound, comminuted fracture of the right 
tibia and a simple fracture of the right fibula must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating for the disability 
under consideration, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for residuals of a compound, comminuted 
fracture of the right tibia and a simple fracture of the 
right fibula is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


